TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00711-CR



                                    Brandon Curry, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-06-205022, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district court revoked Brandon Curry’s term of community supervision and

assessed a four-year prison term as punishment. Curry and his trial counsel—as well as the attorney

for the State and the trial judge—signed Defendant’s Plea of True, Voluntary Statements, Waivers,

Stipulations & Judicial Confession to Pleadings Seeking Revocation or Adjudication in which Curry

expressly waived his right to appeal. The trial court signed a certification that this is a plea bargain

case and Curry has no right of appeal. Because the record does not contain a certification that Curry

has the right to appeal, we are required to dismiss this appeal. See Tex. R. App. P. 25.2(d).




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed

Filed: February 6, 2009

Do Not Publish